                        Case 20-80034       Doc 22     Filed 03/19/20     Page 1 of 1
C‐13‐11(d)
(4/18)
                                    UNITED STATES BANKRUPTCY COURT
                                   MIDDLE DISTRICT OF NORTH CAROLINA
                                            DURHAM DIVISION

In Re:                                                         )
DANNY RAY POWELL                 SSN: xxx‐xx‐243‐43‐5487       )
57 GREENTREE COURT                                             )
TIMBERLAKE, NC 27583                                           )
                                                               )
                                                               )       Case No. B‐20‐80034 C‐13D
                                                               )
                                                               )
                                                               )
                         Debtor.                               )

                  NOTICE OF AMENDED PLAN AND TIME FOR FILING OBJECTION THERETO

          1. The amended plan filed by the Debtor on March 16, 2020, Docket No. 18 (“Proposed
Plan”), will be confirmed without a hearing after the time period for filing objections has expired unless
a timely objection is filed or the Court issues a further notice of hearing on confirmation.

         2. If a timely objection is filed, a hearing on the objection to confirmation and on
confirmation of the Proposed Plan will be held on May 7, 2020 at 9:30 a.m., in Courtroom, Venable
Center, Dibrell Building, 302 East Pettigrew Street, Suite C280, Durham, NC. The party objecting must
appear at this hearing.

         3. Written, detailed objections must be filed at least seven (7) days before the date set for
hearing on confirmation. Any objection must be filed with the Clerk of Court via CM/ECF or at U.S.
Bankruptcy Court, Post Office Box 26100, Greensboro, NC, 27420‐6100, with copies served on (1) Richard
M. Hutson II, 3518 Westgate Drive, Suite 400, Durham, NC 27707; (2) the Attorney for the Debtor; and
(3) the Debtor. If the objecting party is a business entity other than a sole proprietorship, the objection
must be filed by legal counsel admitted to practice in this Court.

        4. The Debtor and the Attorney for the Debtor are required to appear at any hearing on
confirmation.

             5.   Any order confirming the plan will be served on all parties.



         DATE: March 19, 2020                                          Office of the Clerk
                                                                       Reid Wilcox, Clerk
